department of the treasury internal_revenue_service washington d c us uniform issue list seti ep act casera at legend taxpayer a financial advisor l irax institution a institution n company f address a amount a date date date date date date oft ae nee aed o nee kee aoa he ee ee on date date date dear ae this is in response to your request dated date and supplemented by your facsimile dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by institution a prior to date taxpayer a maintained ira x with institution a also prior to date taxpayer a spoke to a representative at institution a who informed him that taxpayer a could withdraw amount a from his ira use it during the 60-day rollover period and redeposit the funds within the 60-day rollover period taxpayer a states that he planned to get a loan from institution n to repay amount a and that institution n informed him that when it approved the loan to him for amount a it would send a check for amount a directly to institution a to be deposited into ira x taxpayer a states and the documentation shows that on date he received a distribution from ira x totaling amount a taxpayer a asserts that he provided address a to institution n as the address to mail the check for amount a to institution a because address a was the address for financial advisor l provided by institution a on taxpayer a’s most recent ira x statement which was the statement dated date that was sent to taxpayer a by institution a when amount a was distributed taxpayer a has submitted a copy of the ira x statement listing address a for financial advisor l ‘on date institution n mailed a check for amount a to address a intended for financial advisor l the documentation shows that the check was delivered to address aon date which was within the 60-day rollover period taxpayer a states that he called a representative of institution n the week following date who confirmed that the check for amount a was mailed by courier to address a taxpayer a states that since he had confirmed that institution n had timely mailed the check for amount a to address a he did not perform any additional follow-up accordingly taxpayer a represents that he did not discover that the check from institution n for amount a had not been properly deposited in ira x until he received his next quarterly account balance statement from institution a on date taxpayer a states that he immediately called institution a and was told that it had not received the check taxpayer a states that he then calted institution n which confirmed that it sent a check for amount a to address a the documentation shows that company f which institution n used to mail the check for amount a delivered the check and left it by the side door at address a on date taxpayer a then called financial advisor l to explain what had happened after checking the ira x account statement that was sent to taxpayer a with the distribution of amount a taxpayer a and financial advisor l discovered that institution a had fisted an incorrect address for financial advisor l on date taxpayer a stopped payment ‘on the lost check on date institution n reissued a check for amount a a copy of which was submitted by taxpayer a thereafter financial advisor l spoke with institution a which stated that it would accept a replacement check for amount a to be redeposited in ira x however on date institution a stated that it would not accept the check for amount a but would look into the matter again on date institution a agreed to accept the replacement check for amount a to be redeposited in ira x but stated that it would need a ruling from the service issuing a waiver from the 60-day rollover requirement with respect to amount a on date institution a deposited the replacement check for amount a into ira x but explained that it would not make a determination as to whether the investment would be a valid ira rollover taxpayer a has provided copies of both the check for amount a issued by institution n ‘on date and the replacement check that was deposited by institution a into ira x on date taxpayer has also submitted documentation i reflecting the distribution of amount a from ira x on date ii showing that institution a provided taxpayer a with the incorrect address for financial advisor l iii establishing that institution n mailed a package through company f to address a on date and iv confirming that company a delivered a package to address a on date finally taxpayer a submitted statements from institution a institution n and financial advisor l outlining in a manner consistent with taxpayer a’s assertions each entity's respective role in the events relevant to taxpayer a's ruling_request based on the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respact to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3xa of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individuat not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard fo sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d '3 a i from an ira which was not includibie in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d 3xd of the coda where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occuired after date are eligible for the waiver under sec_408 3x of the code revproc_2003_16 2003_4_irb_369 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant fo sec_408 i of the code the service will consider ail retevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollaver of amount a within the 60-day roliover period prescribed by sec_408 of the code was caused by institution a's error in providing him with the incorrect address of financial advisor l which resulted in amount a not being deposited into ira x until after the expiration of the 60-day rollover period therefore pursuant to sec_408 dx3 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided ail other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a valid roilover contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ate please address all correspondence to se t ep ra t2 sincerely yours lenz p-tticghs donzell h littlejohn manager employee pians technical group enclosures deteted copy of ruling letter notice of intention to disclose
